—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered June 27, 1995, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him to concurrent terms of 121/2 to 25 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied, after sufficient inquiry by the court. Since defendant’s *220withdrawal motion failed to raise his present challenges to the voluntariness of his plea, they are unpreserved. Were we to review them in the interest of justice, we would find them to be without merit. The trial court’s description of the potential scope of sentence in the event of conviction after trial was accurate. Furthermore, defendant’s assertion that the court coerced him to plead guilty by telling him to "take the plea” is based on a misreading of the record. Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.